                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

 THERESA ROUSE, et al.,

        Plaintiffs,

 v.                                                  Civil Action No.: GLR-17-3482

 P.O. CHRIS FLORIO, et al.,

        Defendants.

                                         ORDER

       THIS MATTER is before the Court on Plaintiffs’ Motion for Emergency

Continuance (ECF No. 56) and Plaintiffs’ Stipulation of Voluntary Dismissal (ECF No.

57). As set forth in the Stipulation of Voluntary Dismissal, the parties reached a settlement

in the above-captioned action pursuant to which Plaintiffs agreed to voluntarily dismiss

this case with prejudice as to all parties, with each party to bear their own costs, pursuant

to the Federal Rule of Civil Procedure 41(a)(1)(A)(ii). The Court will approve Plaintiffs’

Stipulation of Voluntary Dismissal. The Court will therefore deny Plaintiffs’ Motion for

Emergency Continuance without prejudice as moot.

       Accordingly, it is this 5th day of August, 2021, by the United States District Court

for the District of Maryland, hereby ORDERED that:

       1.     Plaintiffs’ Stipulation of Voluntary Dismissal (ECF No. 57) is

APPROVED;

       2.      Plaintiffs’ Motion for Emergency Continuance (ECF No. 56) is DENIED

without prejudice as moot;
3.   This action is DISMISSED with prejudice; and

4.   The Clerk is directed to CLOSE this case.



                                           /s/
                                George L. Russell III
                                United States District Judge




                                  2
